DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Remarks
This communication is considered fully responsive to the amendment filed on 09/29/2022.
Claims 1, 4-14 are pending and are examined in this office action. 
None of the claims  have been amended.
No new claim has been added and no new claims has been canceled but previously claims 2-3, 15 has been canceled.

Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive. 

Applicant’s Argument: Double Patenting Rejection: 
	Applicant argues in substance that “Claims 1 and 4-14 stand provisionally rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 1-19 of copending application US 16/613,158. 
Without acquiescing in the rejection, a Terminal Disclaimer is filed herewith and the Double Patenting rejection is respectfully requested to be withdrawn.” ( see REMARKs Page 2). 

Examiner’s Response:
	The examiner respectfully disagrees. The examiner didn’t find any Terminal Disclaimer filed by the applicant. The applicant is encourages to file Terminal Disclaimer to overcome Double Patenting Rejection. 

Applicant’s Argument: 35 USC § 103 Rejection: 
	Applicant argues in substance that “Mitchell at least fails to disclose a control unit configured to disable wireless data communication on at least one frequency band when the current altitude is determined to be above an altitude threshold value, wherein the plurality of different frequency bands comprises: a first set of frequency bands and a second set of frequency bands, wherein each frequency band in said second set of frequency bands is at a higher frequency than each frequency band in said first set of frequency bands; and wherein the control unit is configured to disable said wireless data communication on said second set of frequency bands, and 
thereby restrict said wireless data communication only to said first set of frequency bands, when the current altitude is determined to be above the altitude threshold value. 
These differences between the claimed subject matter are acknowledged by the Office. Office Action, p. 10. However, the Office asserts that these differences are allegedly disclosed in LaMarca, and that it would have been obvious for the skilled person to provide the technique of LaMarca to the system of Mitchell in order to provide on-board aircraft communication with on ground with different frequency. However, this is not correct.” 
“LaMarca discloses a node (e.g., provided in an aircraft) able to communicate with one or more types of external networks, such as satellite networks and terrestrial networks. A "sentry engine" is used to allow or prevent certain "features" in communication between a mobile device on-board the aircraft and a home network. The features may be, for example, text messaging, roaming, simultaneous phone calls, etc. LaMarca, at par. [0042]. This is controlled by the sentry engine based on one or more rules, and based on various conditions or states. LaMarca, at par. [0046]-[0047]. As an example, one of the many states/conditions mentioned is whether the aircraft is above or below a service altitude, such as 10,000 feet, whether the aircraft is descending, etc. LaMarca, at par. [0048]. 
For example, LaMarca mentions that text messages may be allowed in the state "above service altitude", but may be prohibited in the flight state of "descending." LaMarca, at par. 
[0057]-[0061]. 
 Accordingly, LaMarca is generally concerned with prohibiting or allowing certain communication features in relation to determined conditions, such as flight altitude. 
However, even if LaMarca mentions that air-to-ground communication can be provided at either 849-851 MHz (identified in the Office Action as the "first set of frequency bands") or 894-896 MHz (identified in the Office Action as the "second set of frequency bands"), there is no teaching in LaMarca of disabling wireless data communication on at least one frequency band out of the plurality of different frequency bands, and no teaching of disabling wireless data communication on the second (higher) subset of frequency bands. LaMarca disables certain features, such as text messaging, but there is no teaching of disabling any particular frequency bands. Particularly, there is no teaching in LaMarca of disabling the higher frequency bands when the altitude is determined to be above an altitude threshold value. 
Thus, LaMarca is limited to disabling certain features, and fails to teach disabling the claimed frequency bands. 
…. LaMarca is concerned with totally different problems, such as prohibiting certain communication features at lower altitudes, and in particular when descending or ascending. This is related to aircraft regulations, LaMarca at par. [0006], and is not at all aiming at improving the wireless communication. ” ( See REMARKs pages 4-6). 

Examiner’s Response:
	The examiner respectfully disagrees. The claims merely recites,
i) ”… disable wireless data communication on at least one frequency band when the current altitude is determined to be above an altitude threshold value”. As per Fig. 11 and Par. 0035, 0017, 0020 which is cited by the examiner, that  of MITCHELL  teaches that when aircraft is a pre-selected level, ie. 2000ft, certain frequency gets disable and frequency switch to a applicable frequency  for communication. 

Ii) The claims merely recites, “a first set of frequency bands and a second set of frequency bands, wherein each frequency band in said second set of frequency bands is at a higher frequency than each frequency band in said first set of frequency bands”. LaMarca in 0026- 0027 teaches that  aircraft’s onboard devices communicates with air-to-group (ATG) communication at  849-851 MHz and 894-896 MHz where 894-896 MHz are higher frequency than 849-851 MHz. 

iii) The claims merely recites, wherein the control unit is configured to disable said wireless data communication on said second set of frequency bands, and thereby restrict said wireless data communication only to said first set of frequency bands, when the current altitude is determined to be above the altitude threshold value” .  LaMarca in  0048, 0057-0058  teaches that  when aircraft is above 10000ft altitude, some of the services is restricted to certain frequency/bands. 

Under a broadest reasonable interpretation (BRI), the examiner believes that citied prior arts teach the claim limitations in independent claim 1, thus rejection is proper. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/613,158 (US 20200195339 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Comparison of independent claims of current application 16/613,148 and copending application, 16/613,158.  

	

Current application’s claims: 16613148
Copending Application 16613158
1. (Original) A wireless communication system for an aircraft, said wireless communication system comprising: 
at least one antenna; 

a router connected to said at least one antenna, wherein the router is configured to transmit and receive wireless data communication to and from a stationary communication server outside said aircraft through at least one ground base station via said at least one antenna, wherein the router is configured to transmit and receive wireless data communication on a plurality of different frequency bands; 

an altitude determining unit configured to determine a current altitude of said aircraft; and

 wherein said router comprises a control unit operably connected to said altitude determining unit,



 said control unit being configured to disable wireless data communication on at least one frequency band when the current altitude is determined to be above an altitude threshold value.  
1. A wireless communication system for an aircraft, said wireless communication system comprising: 

a router connected to a plurality of antennas, wherein the router is configured to transmit and receive wireless data communication to and from a stationary communication server outside said aircraft through at least one ground base station via at least one antenna out of the plurality of antennas; 

wherein said plurality of antennas comprises at least one omnidirectional antenna and at least one directional antenna; and 


wherein said system is configured to restrict the wireless data communication through said at least one omnidirectional antenna when a current altitude of said aircraft is above a certain altitude.

2. The wireless system of claim 1, wherein said router comprises a control unit configured to restrict said wireless data communication to solely occur through said at least one directional antenna when a current altitude of said aircraft is above a predefined altitude threshold value. 

14. (Original) A method for wireless data communication between a wireless communication system in an aircraft and a stationary communication server outside the aircraft, said method comprising:

 providing a router within the aircraft, the router being connected to at least one antenna and configured to transmit and receive wireless data communication to and from the stationary communication server outside the aircraft through at least one ground base station via said at least one antenna,

 wherein the router is configured to transmit and receive wireless data communication on a plurality of different frequency bands; 


determining a current altitude of the aircraft; and 






disabling wireless data communication on at least one frequency band out of said plurality of different frequency bands when the current altitude is determined to be above an altitude threshold value.
16. A method for wireless data communication between a wireless communication system in an aircraft and a stationary communication server outside the aircraft, said method comprising: 


providing a router within the aircraft, the router being connected to a plurality of antennas and configured to transmit and receive wireless data communication to and from the stationary communication server outside the aircraft through at least one ground base station via at least one antenna out of the plurality of antennas,


 wherein the plurality of antennas comprises at least one omnidirectional antenna and at least one directional antenna; 

restricting the wireless data communication through said at least one omnidirectional antenna when a current altitude of said aircraft is above a certain altitude.


   
17. The method of claim 16, wherein said restricting restricts said wireless data communication to solely occur through said at least one directional antenna when a current altitude of the aircraft is above a predefined altitude threshold value.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 9-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over MITCHELL et al. (US 20140004853 A1; hereinafter as “MITCHELL”, provided in IDS) in view of LaMarca et al. (US 20160226574 A1; hereinafter as “LaMarca”).

With respect to independent claims: 
Regarding claim 1, MITCHELL teaches a wireless communication system for an aircraft (airborne device communicate with ground-based wireless device or hotspot: [abstract], Fig. 1A-1C; [0016]), said wireless communication system (Fig. 1A-1C) comprising: 
at least one antenna (See Fig. 1C: aircraft 116’s antenna 117 to communicate with ground nodes: [0030]);

    PNG
    media_image1.png
    523
    802
    media_image1.png
    Greyscale

 a router connected to said at least one antenna (aforesaid aircraft 116 with  communication system which include a “switching circuitry” [==a  router]: [0035]) wherein the router (aforesaid switching circuity : [0035]) is configured to transmit and receive wireless data communication to and from a stationary communication server outside said aircraft through at least one ground base station (see Fig. 1B: Base station 109)  via said at least one antenna (Fig. 1A-1C, Fig. 2: “a network 100 suitable for providing air-to-ground connectivity,.. .. the network 100 may include a set of native cellular network nodes 102 [NOTE: at least one ground base station] configured to provide wireless communication connectivity to one or more ground-based wireless communication devices 104 (e.g., cellular phone, smart phone, portable hotspot, and the like) [NOTE: a stationary communication server outside said aircraft]. In one aspect, each native cellular node may include a base transceiver station (BTS) 106 equipped with one or more transceivers 108 configured to communicate with the ground-based communications devices 104 over a selected native frequency band (e.g., 700 Mhz band) via one or more antennas 109. In this regard, each BTS 104 of each native node 102 may be equipped with a transceiver or transmitter/receiver pair configured to receive an uplink signal 110 from the ground-based devices 104 at a selected native uplink frequency and transmit a signal 112 to the ground-based devices at a selected native downlink frequency.”: [0016]), 
wherein the router is configured to transmit and receive wireless data communication on a plurality of different frequency bands (aforesaid network 100 “suitable for providing air-to-ground connectivity” using selected frequency band native frequency: [abstract]; [0016];  “each augmented cellular node 114 may include an augmented base transceiver station (BTS) 118 equipped with one or more transceivers 120 configured to communicate with one or more aircraft 116, over a selected frequency band (e.g., 700 Mhz band) via one or more upwardly facing antennas 119”: [0017], [0026]-[0027], [0035]); 
an altitude determining unit (==sub-system of aircraft 116”: [0035]) configured to determine a current altitude of said aircraft (“the transmission configuration of the aircraft 116 may be dictated by a computer controller programmed to respond to a characteristic of the aircraft (e.g., altitude)”:  “measurement of the altitude (e.g., measurement from an additional sub-system of aircraft 116)”:  [0035]); 
and wherein said router comprises a control unit operably connected to said altitude determining unit (computer controller : “the transmission configuration of the aircraft 116 may be dictated by a computer controller programmed to respond to a characteristic of the aircraft (e.g., altitude)”: [0035]), said control unit being configured to disable wireless data communication on at least one frequency band when the current altitude is determined to be above an altitude threshold value (“in response to a measurement of the altitude (e.g., measurement from an additional sub-system of aircraft 116) of the aircraft above a pre-selected level (e.g., 2000 feet), the computer controller may direct the switching circuitry of the communications system to couple the first transceiver to the antenna 117 of the aircraft in order to provide uplink transmission at the selected air-to-ground frequency. In another instance, in response to a measurement of the altitude of the aircraft below a pre-selected level (e.g., 2000 feet), the computer controller may direct the switching circuitry of the communications system to couple the second transceiver to the antenna 117 of the aircraft in order to provide uplink transmission at the native frequency of the ground-based network 100”: [0035], [0017], [0020]).

While MITCHELL teaches said control unit being configured to disable wireless data communication on at least one frequency band when the current altitude is determined to be above an altitude threshold value,
MITCHELL  does not specifically disclose: 
wherein said plurality of different frequency bands comprises: a first set of frequency bands and a second set of frequency bands, wherein each frequency band in said second set of frequency bands is at a higher frequency than each frequency band in said first set of frequency bands and  wherein said control unit is configured to disable said wireless data communication on said second set of frequency bands, and thereby restrict said wireless data communication only to said first set of frequency bands, when the current altitude is determined to be above an altitude threshold value.


LaMarca, in the same field of endeavor, discloses:
wherein said plurality of different frequency bands  (aircraft in use different frequency in different altitude: [0006]; comprises: 
a first set of frequency bands and a second set of frequency bands, wherein each frequency band in said second set of frequency bands is at a higher frequency than each frequency band in said first set of frequency bands (as an air-to-ground (ATG) communication network 105a whose spectrum is allocated for direct communications between aircraft and ground based stations, e.g., 849-851 MHz [==first set of frequency bands] and 894-896 MHz [==second set of frequency bands] . The ATG network 105a may be in communicative connection with one or more ground-based networks, such as a local ground-based network 105e, a public network 105b, and/or a private network 105d.: [0027]));
 and  wherein said control unit is configured to disable said wireless data communication on said second set of frequency bands, and thereby restrict said wireless data communication only to said first set of frequency bands, when the current altitude is determined to be above an altitude threshold value (an on-board communications network system 406 (e.g., the on-board communications system 20) disposed in the aircraft 401 may … a “below service altitude” state when the aircraft 401 is below a threshold altitude (e.g., 10,000 feet); (iii) an “above service altitude” state when the aircraft 401 is above the threshold altitude; … [0048], see fig. 5: element 508; above certain altitude, use different frequency bands:  [0057]-[0058]).
	
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of LaMarca to the system of MITCHELL in order to provide  on board aircraft communication with on ground with different frequency (LaMarca, [abstract]). 

Regarding claim 14, MITCHELL teaches a method for wireless data communication between a wireless communication system in an aircraft and a stationary communication server outside the aircraft (Fig. 1A-1C, airborne device in aircraft 116 communicate with ground-based wireless device: [abstract], [0035] Fig. 1A-1C), [abstract]), said method comprising: 
providing a router within the aircraft, the router being connected to at least one antenna and configured to transmit and receive wireless data communication to and from the stationary communication server outside the aircraft through at least one ground base station via said at least one antenna, wherein the router is configured to transmit and receive wireless data communication on a plurality of different frequency bands; determining a current altitude of the aircraft; and disabling wireless data communication on at least one frequency band out of said plurality of different frequency bands when the current altitude is determined to be above an altitude threshold value; the method further comprising: forming a first subset of frequency bands out of the plurality of different frequency bands; forminq a second subset of frequency bands out of the plurality of different frequency bands, each frequency band in the second subset of frequency bands beinq of a hiqher frequency than each frequency band in the first subset of frequency bands; and Amendment and Reply Attorney Docket No. 0104649-000012 Application No. 16/613,148 Page 6 wherein the step of disabling wireless data communication comprises disabling wireless data communication on the second subset of frequency bands when the current altitude is determined to be above the altitude threshold value (rest of the claim is interpreted and rejected for the same reason as set forth in claim 1).

With respect to dependent claims
Regarding claim 6, MITCHELL in view of LaMarca teaches the invention of claim 1 as set forth above.  Further, MITCHELL teaches, the wireless communication system according claim 1, wherein said altitude threshold value is within the range of 200 - 5000 meters (“in response to a measurement of the altitude (e.g., measurement from an additional sub-system of aircraft 116) of the aircraft above a pre-selected level (e.g., 2000 feet) [NOTE: 200-5000 meters], the computer controller may direct the switching circuitry of the communications system to couple the first transceiver to the antenna 117 of the aircraft in order to provide uplink transmission at the selected air-to-ground frequency”: [0035]).
  
Regarding claim 9, MITCHELL in view of LaMarca teaches the invention of claim 1 as set forth above.  Further, MITCHELL teaches, the wireless communication system according to claim 1, wherein said altitude determining unit is configured to continuously monitor and determine the altitude of said aircraft ( measurement from an additional sub-system of aircraft 116) of the aircraft above a pre-selected level (e.g., 2000 feet), the computer controller may direct the switching circuitry of the communications system to couple the first transceiver to the antenna 117 of the aircraft in order to provide uplink transmission at the selected air-to-ground frequency. In another instance, in response to a measurement of the altitude of the aircraft below a pre-selected level (e.g., 2000 feet), the computer controller may direct the switching circuitry of the communications system to couple the second transceiver to the antenna 117 of the aircraft in order to provide uplink transmission at the native frequency of the ground-based network 100: [0035]).  

Regarding claim 10, MITCHELL in view of LaMarca teaches the invention of claim 1 as set forth above.  Further, MITCHELL teaches, the wireless communication system according to claim 1, wherein said altitude determining unit is provided within the router (switching circuitry with sub-system of measurement of altitude: [0035]). 
 
Regarding claim 12, MITCHELL in view of LaMarca teaches the invention of claim 1 as set forth above.  Further, LaMarca teaches, the wireless communication system according to claim 1, wherein said altitude threshold value is a first altitude threshold value; and wherein said control unit is further configured to disable wireless data communication on at least one other frequency band when the current altitude is determined to be above a second altitude threshold value, higher than said first altitude threshold value, such that wireless data communication on at least two frequency bands is disabled when the current altitude is determined to be above the second threshold value [0057]-[0058].

Regarding claim 13, MITCHELL in view of LaMarca teaches the invention of claim 1 as set forth above.  Further, LaMarca teaches, the wireless communication system according to claim 1, wherein at least one of the altitude threshold value(s) is dynamically adjustable ([0057]-[0058]). 
  
Claims 4-5, 7-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over MITCHELL in view of LaMarca and further in view of STILES et al. (US 20090186611 A1; hereinafter as “STILES”).

Regarding claim 4, the combination of MITCHELL and LAMARCA teaches claim invention 1 as cited above.  The combination does not teach: , wherein said control unit is further configured to prioritize a selection of said second set of frequency bands when the current altitude is determined to be below said altitude threshold value.
STILES also teaches, wherein said control unit is further configured to prioritize a selection of said second set of frequency bands when the current altitude is determined to be below said altitude threshold value (aircraft Beacon Transceiver 38 preferably operates in the same band as the communications link or in a lower band (typically below 1 GHz).: [0048]; The aircraft beacon transceiver may transmit the service request message once every second, or upon reaching a predetermined altitude, or upon the occurrence of any other predetermined event, as understood by those skilled in the art. The service request message may identify the aircraft and provides the GPS location of the aircraft. [0087]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of STILES to the system of MITCHELL and LaMarca in order to provide altitude, location information without needing any extra hardware (STILES, [0048]).  The motivation would be to improve and enhance sending aircraft’s longitude, latitude, altitude information to ground stations regardless of the elevation of the aircraft from the ground station (STILES, [0049]).


Regarding claim 5, the combination of MITCHELL and LAMARCA teaches claim invention 1 as cited above.  The combination does not teach: the wireless communication system according to claim 3, wherein said first set of frequency bands comprises frequency bands below 1 GHz and wherein said second set of frequency bands comprises frequency bands above 1 GHz.

STILES also teaches, the wireless communication system according to claim 3, wherein said first set of frequency bands comprises frequency bands below 1 GHz (below 1 GHz: [0027]) and wherein said second set of frequency bands comprises frequency bands above 1 GHz (above 10 GHz: [0048]).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of STILES to the system of MITCHELL and LaMarca in order to provide altitude, location information without needing any extra hardware (STILES, [0048]).  The motivation would be to improve and enhance sending aircraft’s longitude, latitude, altitude information to ground stations regardless of the elevation of the aircraft from the ground station (STILES, [0049]).
	
Regarding claim 7, the combination of MITCHELL and LAMARCA teaches claim invention 1 as cited above.  The combination does not teach: further comprising a plurality of antennas, and wherein the router further comprises a plurality of modems for communication with said external stationary communication server, each modem being associated with and connected to at least one antenna; wherein each modem is further associated with a specific frequency band selected from the plurality of frequency bands; and wherein said control unit configured to disable wireless communication on at least one frequency band when the current altitude is determined to be above a threshold value, by disabling at least one modem.  

STILES, in the same field of endeavor, discloses, the wireless communication system according to claim 1, further comprising a plurality of antennas (aircraft with plurality of antennas: [0015]), and
wherein the router further comprises a plurality of modems for communication with said external stationary communication server (“Radio transceiver 32 is a significant element of the aircraft design. It consists of two significant elements; the RF Transceiver and the Modem”: [0045]; aforesaid onboard modem connected with ground stations: [0045]-[0046] ), each modem being associated with and connected to at least one antenna (“a processor is also included on the Modem card and contains the MAC, antenna positioning and network management software.:”:  [0047]); wherein each modem is further associated with a specific frequency band selected from the plurality of frequency bands (modem connected with frequency bands: [0046]-[0048]); and  wherein said control unit configured to disable wireless communication on at least one frequency band when the current altitude is determined to be above a threshold value, by disabling at least one modem ( “Up to 2,048 individual carriers are transmitted by the Modem in each burst, depending on the data rate required:”: [0046]; Aircraft sends  certain altitude (==10000 feet) to  Ground stations: [0048], “Cognitive radio technology can also be used by the Modem to select a portion of the band that is not being used. Radios, while not transmitting, can sample the entire band and measure the noise power in each sub-carrier or sub-channel. The best sub-carrier and sub-channel choices can be shared between the aircraft and GS transceivers using the Modem itself or via the beacon transceiver. A processor is also included on the Modem card and contains the MAC, antenna positioning and network management software. A standard Ethernet connection is provided for connection to the GS Router 38.”: [0047]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of STILES to the system of MITCHELL and LaMarca in order to provide altitude, location information without needing any extra hardware (STILES, [0048]).  The motivation would be to improve and enhance sending aircraft’s longitude, latitude, altitude information to ground stations regardless of the elevation of the aircraft from the ground station (STILES, [0049]).

Regarding claim 8, the combination of MITCHELL and LAMARCA teaches claim invention 1 as cited above.  The combination does not teach:  the wireless communication system according to claim 1, wherein the router comprises at least eight modems.

STILES, in the same field of endeavor, discloses, he wireless communication system according to claim 1, wherein the router comprises at least eight modems. Up to 2,048 individual carriers are transmitted by the Modem in each burst, depending on the data rate required:” [0046]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of STILES to the system of MITCHELL and LaMarca in order to provide altitude, location information without needing any extra hardware (STILES, [0048]).  The motivation would be to improve and enhance sending aircraft’s longitude, latitude, altitude information to ground stations regardless of the elevation of the aircraft from the ground station (STILES, [0049]).

Regarding claim 11, the combination of MITCHELL and LAMARCA teaches claim invention 1 as cited above.  The combination does not teach:  wherein said altitude determining unit is a Global Navigation Satellite System, GNSS, and unit.

STILES, in the same field of endeavor, discloses, the wireless communication system according to claim 1, wherein said altitude determining unit is a Global Navigation Satellite System, GNSS, unit. (the aircraft beacon transceiver may transmit the service request message upon reaching a predetermined altitude. The service request message may identify the aircraft and provide the GPS location of the aircraft. : [0027]). 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of STILES to the system of MITCHELL and LaMarca in order to provide altitude, location information without needing any extra hardware (STILES, [0048]).  The motivation would be to improve and enhance sending aircraft’s longitude, latitude, altitude information to ground stations regardless of the elevation of the aircraft from the ground station (STILES, [0049]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411                

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411